Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I	(Figs. 1-4 and 5) 
Species II	(Figs. 1-4 and 6-8) 
Species III	(Figs. 1-4 and 11-12) 
Species IV	(Figs. 1-4 and 13-14) 
Species V	(Figs. 1-4 and 15-18) 
Species VI	(Figs. 1-4 and 19-20)
Species VII	(Figs. 1-4 and 21-24) 
Species VIII	(Figs. 1-4 and 25-26) 
Species IX	(Figs. 1-4 and 27-31) 
Species X	(Figs. 1-4 and 32) 
Species XI	(Figs. 1-4 and 33-36) 

The species are independent or distinct because Species I shows a still image-shooting process performed by the image capturing apparatus.  Species II shows a moving image-shooting process performed by the image capturing apparatus.  Species III a first switching control process for switching the polarization calculation processing for lens focus control.  Species IV shows a first switching control process for switching the polarization calculation processing for a moving body detected.  Species V shows a flowchart of a switching control process for switching between the polarization calculation processing for recording and the simplified polarization calculation processing for a detected shake.  Species VI shows a flowchart of a switching control process for switching between the polarization calculation processing for recording and the simplified polarization calculation processing whether or not the setting of the assist display function has been enabled.  Species VII shows a flowchart of a switching control process for switching between the polarization calculation processing for recording and the simplified polarization calculation processing changes the polarization angle.  Species VIII shows a flowchart of a switching control process for switching between the polarization calculation processing for recording and the simplified polarization calculation processing adjusting the polarization angle.  Species IX shows a flowchart of a switching control process for switching between the polarization calculation processing for recording and the simplified polarization calculation processing and to acquire the power supply state (battery voltage, electric current, and capacity (battery remaining amount)).  Species X shows a flowchart of a switching control process for switching between the polarization calculation processing for recording and the simplified polarization calculation processing based on the results of the preceding frame.  Species XI shows a diagram showing an example of the display of an object and a waveform monitor superimposed on the object image on the display section. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 34, and 37 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1) The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
2) The species or groupings patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
3) The species or groupings patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/
Primary Examiner, Art Unit 2696
6/21/2022